        Case 1:21-cv-00511-MCC Document 12 Filed 03/29/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUSTIN SPECE,                           :       Civil No. 1:21-CV-511
                                        :
      Plaintiff                         :
                                        :
                                        :       (Magistrate Judge Carlson)
v.                                      :
                                        :
BOY SCOUTS OF AMERICA,                  :
                                        :
      Defendant                         :



                         MEMORANDUM AND ORDER

      This matter comes before the Court on a request to appoint counsel for the

plaintiff, a pro se litigant. (Doc. 2). The plaintiff seeks appointment counsel at the

outset of this case, prior to service of the complaint or a full screening evaluation

of this pleading.

      While we appreciate the plaintiff’s interest in securing court-appointed

counsel, we also recognize that there is neither a constitutional nor a statutory right

to counsel for civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir.

1997); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C. §

1915(e)(1) simply provides that “[t]he court may request an attorney to represent

any person unable to employ counsel.” Under §1915(e)(1), a district court’s


                                            1
          Case 1:21-cv-00511-MCC Document 12 Filed 03/29/21 Page 2 of 4




appointment of counsel is discretionary and must be made on a case-by-case basis.

Tabron, 6 F.3d at 157-58. In Parham, the United States Court of Appeals outlined

the standards to be considered by courts when reviewing an application to appoint

counsel pursuant to 28 U.S.C. § 1915(e)(1). In passing on such we requests we must

first:

         [D]etermine[] that the plaintiff's claim has some merit, then [we]
         should consider the following factors: (1) the plaintiff's ability to
         present his or her own case; (2) the complexity of the legal issues; (3)
         the degree to which factual investigation will be necessary and the
         ability of the plaintiff to pursue such investigation; (4) the amount a
         case is likely to turn on credibility determinations; (5) whether the case
         will require the testimony of expert witnesses; [and] (6) whether the
         plaintiff can attain and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d at 457. There is yet another practical consideration

which must be taken into account when considering motions for appointment of

counsel. As the United States Court of Appeals for the Third Circuit has aptly

observed:

         Finally, in addressing this issue, we must take note of the significant
         practical restraints on the district courts' ability to appoint counsel: the
         ever-growing number of prisoner civil rights actions filed each year in
         the federal courts; the lack of funding to pay appointed counsel; and the
         limited supply of competent lawyers who are willing to undertake such
         representation without compensation. We have no doubt that there are
         many cases in which district courts seek to appoint counsel but there is
         simply none willing to accept appointment. It is difficult to fault a
         district court that denies a request for appointment under such
         circumstances.


                                              2
        Case 1:21-cv-00511-MCC Document 12 Filed 03/29/21 Page 3 of 4




Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). Mindful of this consideration it has

been emphasize[d] that volunteer lawyer time is extremely valuable. Hence, district

courts should not request counsel under § 1915(d) indiscriminately. As the Court of

Appeals for the Second Circuit has warned: “Volunteer lawyer time is a precious

commodity. . .. Because this resource is available in only limited quantity, every

assignment of a volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford that waste.”

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Tabron v. Grace, 6

F.3d 147, 157 (3d Cir. 1993).

      In this case our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. At the outset, appointment

of counsel would be premature since we have not had the opportunity to fully

consider the threshold factor we must examine: the arguable merits of the

plaintiff’s claims. In any event, the issues in this case appear to be discrete and

well-known to the plaintiff, who has thus far shown the ability to litigate his

claims. Further, the amount of investigation needed in this case seems minimal.

      Finally, we note that appointment of counsel would be premature in this case

since this case is stayed pending the resolution of a related bankruptcy proceeding

involving the defendant. Taking all of these factors into account we DENY this


                                         3
        Case 1:21-cv-00511-MCC Document 12 Filed 03/29/21 Page 4 of 4




request to appoint counsel (Doc. 2), at this time without prejudice to re-examining

this issue at the request of the plaintiff, or sua sponte, as this litigation progresses.

      SO ORDERED, this 29th day of March 2021.


                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                            4
